DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/21/2022 has been entered.

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 16 and 26 recite the limitation "steps b) through d)" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claims 16 and 26 recite the limitation "step b)" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claims 16 and 26 recite the limitation "steps b) and c)" in line 20.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 12-25 are rejected under 35 U.S.C. 103 as being unpatentable over Anthony et al. (WO 84/03204) in view of Daniel et al. (MU Guide, 2005).
In regard to claims 1 and 24, Anthony et al. teach a method for producing a poultry litter-based fertilizer having an enhanced crude protein (e.g. nitrogen level) [Abstract], enhanced ratio of nitrogen to phosphorous, and increased sulfur level [Page 16, lines 27-29] comprising:
a) supplying poultry litter to a rotating rotary drum [Page 9, line 22 – Page 10, line 8];
b) adding acid to the rotating rotary drum [Page 10, lines 14-20] and the acid in the rotating rotary drum reacts with the poultry litter to form heat [Page 12, lines 11-12] and an acidified mixture [Page 10, line 22];
c) adding water and ammonia to the rotating rotary drum [Page 5, lines 11-15], and the ammonia in the rotating rotary drum reacts with the acidified mixture [Page 6, lines 8-9] to produce heat [Page 7, lines 24-25] and an ammoniated mixture inherently containing an ammonium salt;
d) drying and cooling the ammoniated mixture by evaporation of water to form a dried, cooled product in a free-flowing semi-solid or solid form [Page 8, lines 13-24]; 
f) adjusting a pH in step b) to destroy pathogens, weed seeds, drugs, hormones, and/or antibiotics present in the poultry litter [Page 6, lines 20-27]; and
g) final drying and cooling of the dried, cooled product [Page 8, lines 13-24] to form the poultry litter-based fertilizer [Page16, line 28] having an enhanced crude protein (e.g. nitrogen level) [Abstract].

The Anthony reference does not explicitly teach step e) repeating steps b) through d) until a desired nitrogen content is reached in the dried, cooled product to obtain a fertilizer with enhanced properties compared to a poultry-based fertilizer produced by only running steps b) and c) once, the reference describes continuous plant operation for 24 hours [Page 18, line 35 – Page 19, line 1]. Because retention time for acidulation and ammoniation is in the range of 2 minutes and 3 minutes [Page 18, lines 7-15], it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that these steps b) through d) are repeated at least one more time when the operation is maintained under continuous operation for 24 hours. One of ordinary skill in the art would have been motivated to do so because Anthony described enhanced crude protein (e.g. nitrogen) content in the final product [Page 19, lines 1-5].

While the Anthony reference does not explicitly teach a nitrogen level greater than 6% nitrogen by weight (or greater than 8% in claim 24), Anthony describes, in Example 1, a chicken liter which contains 20% crude protein, enhanced to 32% crude protein [Pages 17-19]. Crude protein is generally calculated as mineral nitrogen x 6.25. In this case, Anthony’s enhanced product is considered to exhibit a nitrogen content of about 5.12%. While, this does not overlap with the claimed range (e.g. greater than 6% or 8% nitrogen), Daniel et al. describes the varying nutrient values of different poultry samples [Table 1]. Daniel demonstrates the variability of crude protein in the poultry litter starting material, ranging from 15 – 41.5. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the nutritional value of poultry litter varies greatly across time and among sources [Page 2, Column 2]. One of ordinary skill in the art would have been motivated to perform Anthony’s poultry litter treatment to any variety of poultry litter, which can exhibit higher crude protein, thus higher levels of nitrogen such as within the claimed range.

In regard to claims 2-3, Anthony discloses a step c) adding water and ammonia to the rotating rotary drum [Page 5, lines 11-15]. The addition of water dissolves any ammonium sulfate formed on the surface of the granule and allows the penetration of ammonia into the granule

	In regard to claim 4, Anthony discloses an optional step h) collecting a waste stream (e.g. already processed litter) wherein the waste stream is added back to the process in a recycle step [Page 12, lines 14-15]. Even though this is a nonpreferred embodiment, it does not constitute a teaching away from the broad disclosure of the reference [MPEP 2123].

In regard to claim 5, Anthony discloses reaction steps whereby heat is generated in-situ [Page 12, lines 11-12; Page 7, lines 24-25] and does not generate heat by burning fossil fuels.

In regard to claims 6-7, Anthony discloses a preferred acid: sulfuric acid [Page 8, line 25] and at least partially carbonizes the poultry litter and/or converts lignocellulose to forms of carbon more readily available to soil organisms and/or plants [Page 6, lines 25-31].

In regard to claim 12, Anthony discloses litter initially containing 22% moisture and acidified with 93.2% sulfuric acid [Example 1] and therefore the acidified material in step b) comprises less than 40 wt% water.

In regard to claim 13, Anthony discloses heat generated in steps b) and c) raises a temperature of the ammoniated mixture in step c) to greater than 90°C (e.g. higher than 190°F) [Page 7, lines 5-11].

In regard to claim 14, Anthony discloses in step d) the ammoniated mixture is cooled to less than 80°C (e.g. below 130°F) [Page 16, lines 1-6].

In regard to claim 15, Anthony’s poultry litter-based fertilizer comprises less than 12 wt% water [Page 18, line 32].

In regard to claims 16, Anthony et al. teach a method for producing a poultry litter-based fertilizer having an enhanced crude protein (e.g. nitrogen level) [Abstract], enhanced ratio of nitrogen to phosphorous, and increased sulfur level [Page 16, lines 27-29] comprising:
h) supplying poultry litter to a rotating rotary drum [Page 9, line 22 – Page 10, line 8];
i) adding acid to the rotating rotary drum [Page 10, lines 14-20] and the acid in the rotating rotary drum reacts with the poultry litter to form heat [Page 12, lines 11-12] and an acidified mixture [Page 10, line 22];
j) adding water and ammonia to the rotating rotary drum [Page 5, lines 11-15], and the ammonia in the rotating rotary drum reacts with the acidified mixture [Page 6, lines 8-9] to produce heat [Page 7, lines 24-25] and an ammoniated mixture inherently containing an ammonium salt;
k) drying and cooling the ammoniated mixture by evaporation of water to form a dried, cooled product in a free-flowing semi-solid or solid form [Page 8, lines 13-24]; 
m) adjusting a pH in step b) to destroy pathogens, weed seeds, drugs, hormones, and/or antibiotics present in the poultry litter [Page 6, lines 20-27]; and
final drying and cooling of the dried, cooled product [Page 8, lines 13-24] to form the poultry litter-based fertilizer [Page16, line 28] having an enhanced crude protein (e.g. nitrogen level) [Abstract], adding an acid to the rotating rotary drum in an amount to provide the acidified material with a pH of less than 2.5 which overlaps with the claimed range [Page 6, lines 18-26]. The ammonia is added to the rotating rotary drum in an amount to provide the ammoniated material with a pH in the range 4.5 to 5 [Page 7, lines 11-15].

The Anthony reference does not explicitly teach step l) repeating steps b) through d) until a desired nitrogen content is reached in the dried, cooled product to obtain a fertilizer with enhanced properties compared to a poultry-based fertilizer produced by only running steps b) and c) once, the reference describes continuous plant operation for 24 hours [Page 18, line 35 – Page 19, line 1]. Because retention time for acidulation and ammoniation is in the range of 2 minutes and 3 minutes [Page 18, lines 7-15], it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that these steps b) through d) are repeated at least one more time when the operation is maintained under continuous operation for 24 hours. One of ordinary skill in the art would have been motivated to do so because Anthony described enhanced crude protein (e.g. nitrogen) content in the final product [Page 19, lines 1-5].

While the Anthony reference does not explicitly teach a nitrogen level greater than 6% nitrogen by weight (or greater than 8% in claim 24), Anthony describes, in Example 1, a chicken liter which contains 20% crude protein, enhanced to 32% crude protein [Pages 17-19]. Crude protein is generally calculated as mineral nitrogen x 6.25. In this case, Anthony’s enhanced product is considered to exhibit a nitrogen content of about 5.12%. While, this does not overlap with the claimed range (e.g. greater than 6% or 8% nitrogen), Daniel et al. describes the varying nutrient values of different poultry samples [Table 1]. Daniel demonstrates the variability of crude protein in the poultry litter starting material, ranging from 15 – 41.5. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the nutritional value of poultry litter varies greatly across time and among sources [Page 2, Column 2]. One of ordinary skill in the art would have been motivated to perform Anthony’s poultry litter treatment to any variety of poultry litter, which can exhibit higher crude protein, thus higher levels of nitrogen such as within the claimed range.

In regard to claim 17, Anthony teaches adding an acid to the rotating rotary drum in an amount to provide the acidified material with a pH of less than 2.5 which overlaps with the claimed range [Page 6, lines 18-26]. The ammonia is added to the rotating rotary drum in an amount to provide the ammoniated material with a pH in the range 4.5 to 5 [Page 7, lines 11-15].

In regard to claim 18, the Anthony reference teaches a rotating rotary drum (24) comprises a first chamber (36) and a second chamber (24) and wherein step b) is conducted in the first chamber 
    PNG
    media_image1.png
    537
    705
    media_image1.png
    Greyscale
[Page 9, line 22 – Page 10, line 8] and the step c) is conducted in the second chamber [Page 10, lines 14-20]. The reference describes a dryer (44) for conducting step d). The method is performed continuously [Example 1]. The reference does not explicitly disclose a third chamber in communication in the rotary drum. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the dryer of the Anthony reference within the rotary vessel to utilize the heat of reaction to perform evaporative heating to the product.

In regard to claim 19, the Anthony reference teaches continuous air flow (46) and a step of scrubbing the air in a scrubber [Page 10, lines 10-15], the waste stream fed back to the first chamber [Fig. 1] .

In regard to claims 20-23, Anthony discloses spraying acid in finely atomized form from stationary nozzles in the rotary drum [Page 5, lines 24-26] and spraying ammonia (e.g. hydrated ammonia) in the rotary drum [Page 10, lines 23-25]. Both chambers undergo tumbling [Page 10, line 19]. The mixture is raised and then dropped to the drying chamber (44) [Claim 4]. Air is constantly flowing through the rotary drum (46).

In regard to claim 25, Anthony discloses poultry litter as a waste material composed primarily of bedding material and poultry excreta [Page 1, lines 17-20]. While the reference does not explicitly disclose the weight percentage amount of bedding material, one of ordinary skill in the art would recognize poultry litter is typically comprised of 30% bedding material and 70% excreta.

Claims 8-11 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Anthony et al. (WO 84/03204) in view of Daniel et al. (MU Guide, 2005) and further in view of Burnham et al. (US Patent No. 9,856,178 B2).

In regard to claims 8-9, Anthony does not teach a step of adding a secondary nutrient and/or micronutrient.
The Burnham reference is directed to manufacturing fertilizers via acidification and ammoniation steps similar to those taught by Anthony [Abstract]. The fertilizer produced by Burnham is preferably supplemented with one or more plant nutrients added during one or more steps of processing. The one or more plant nutrients include urea, ammonium nitrate, ammonium sulfate, monoammonium phosphate, diammonium phosphate, urea ammonium nitrate, liquid urea, potash, iron oxide, soluble iron, chelated iron, micronutrients like magnesium, manganese, copper, zinc, molybdenum or boron, and combinations thereof [Column 26, lines 38-46]. Preferably the product has an amount of zinc sulfate or soluble forms of boron added as plant nutrients and preferably the product delivers sulfur in the plant-available form as the sulfate ion [Column 24, lines 41-48]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a secondary nutrient and/or micronutrient within the composition described by Anthony. One of ordinary skill in the art would have been motivated to do so because micronutrients are essential for plant growth and health and are customarily and commonly included within a fertilizer composition.

In regard to claim 10, the Anthony reference does not disclose a closed system.

Burnham’s treated mixture undergoes recycle steps. In a preferred embodiment, the entire reaction process is controlled by a closed loop computer system [Column 27, lines 24-35].  The process is easily contained and closed under negative pressure sand no steps are performed in open areas [Column 16, lines 4-25]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform the Anthony method in a closed system without expelling any waste streams to minimize the need for dust and odor control apparatus [Column 16, lines 4-7]. One of ordinary skill in the art would have been motivated to do so in order to perform the process without the need for stopping the continuous flow of biosolids into and out of the vessel.

In regard to claims 11 and 27, the Anthony reference discloses an enhanced ratio of nitrogen to phosphorous, and increased sulfur level [Page 16, lines 27-29] but does not explicitly disclose the claimed nutrient levels. Burnham described a useful range of nutrient concentrations for plant development, for example, nitrogen 8 to 18%; phosphorus 0 to 10%; potassium 0 to 10%; sulfur 5 to 20%; iron 0 to 5% and organics 4% to 18% [Column 24, lines 34-37]. The source of secondary and micronutrients include primarily inorganic sources [Column 32, lines 31-36]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate a fertilizer composition within the claimed ranges because the Burnham reference describes these amounts are useful for plant development. One of ordinary skill in the art would have been motivated to do so to obtain a fertilizer product acceptable for agricultural use.

In regard to claim 28, Anthony disclose pelletizing the composition in a pellet mill (e.g. granule) but does not disclose the size or crush strength. 

Burnham describes the commercial range for normal sized fertilizer between 2 mm and 3 mm with a crush strength greater than 5 pounds (e.g. 22 Newtons) [Column 29, line 46 – Column 30, line 15]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate a composition with properties within accepted industry standards as described by Burnham.

Indication of Allowable Subject Matter
Claim 26 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. The following is a statement of reasons for the indication of allowable subject matter: 

The prior art references do not teach or render obvious all the cumulative limitations of claim 26 with particular attention to a method for producing a poultry litter-based fertilizer wherein the poultry litter-based fertilizer comprises “at least 8% nitrogen by weight” or “at least 30% ammonium sulfate by weight”. The closest prior art of record – Anthony – is directed to a composition comprising 30-34% crude protein by weight.


Response to Arguments
Applicant's arguments filed 11/21/2022 have been fully considered but they are not persuasive. 

Applicant argues (pg. 11) Anthony is directed to a cattle feed supplement and not a fertilizer and one of ordinary skill in the art would not look to a method of making a cattle feed when trying to make a fertilizer. This argument is not persuasive. While the preferred embodiments are referred to as a feed material, the reference is generally directed to a litter than can be processed into a suitable feed or fertilizer [Page 16, lines 27-29]. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). [MPEP 2123]

Applicant argues (pg. 11) the Daniel reference does not disclose the active step of adding ammonia. In response to this argument, the present rejection of claim 1, step c) is reproduced here: wherein Anthony discloses c) adding water and ammonia to the rotating rotary drum [Page 5, lines 11-15], and the ammonia in the rotating rotary drum reacts with the acidified mixture [Page 6, lines 8-9] to produce heat [Page 7, lines 24-25] and an ammoniated mixture inherently containing an ammonium salt.

Applicant argues (pg. 12) high values of crude protein are not common. In response to this argument, Anthony describes, in Example 1, a chicken liter which contains 20% crude protein, enhanced to 32% crude protein [Pages 17-19]. Crude protein is generally calculated as mineral nitrogen x 6.25. In this case, Anthony’s enhanced product is considered to exhibit a nitrogen content of about 5.12%. Daniel describes varying nutrient values of different poultry samples with averages of 21 to 28 percent and upper values up to 41.5% [Table 1]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the nutritional value of poultry litter varies greatly across time and among sources [Page 2, Column 2]. One of ordinary skill in the art would have been motivated to perform Anthony’s poultry litter treatment to any variety of poultry litter, which can exhibit higher crude protein, thus higher levels of nitrogen such as within the claimed range. This is further supported by the fact that Anthony’s chicken litter contains crude protein in an amount less than the average chicken litter. Thus, performing Anthony’s method on chicken litter with a standard amount of crude protein would lead to higher nitrogen levels in the final product.

Applicant argues (pgs. 12-13) Anthony does not disclose repeating steps b) through d). However, Because retention time for acidulation and ammoniation is in the range of 2 minutes and 3 minutes [Page 18, lines 7-15], it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that these steps b) through d) are repeated at least one more time when the operation is maintained under continuous operation for 24 hours. One of ordinary skill in the art would have been motivated to do so because Anthony described enhanced crude protein (e.g. nitrogen) content in the final product [Page 19, lines 1-5].

Applicant argues (pg. 13) the present invention achieves pH values preferably up to 6.4. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Anthony teaches adding an acid to the rotating rotary drum in an amount to provide the acidified material with a pH of less than 2.5 which overlaps with the claimed range [Page 6, lines 18-26]. The ammonia is added to the rotating rotary drum in an amount to provide the ammoniated material with a pH in the range 4.5 to 5 [Page 7, lines 11-15].

Applicant requests full and fair consideration of the unexpected advantages of the claimed invention disclosed in the originally filed specification and Rule 132 Declaration. In response to this, Applicant has not introduced a showing commensurate in scope with the invention as claimed. Applicant has not submitted direct comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. The burden is on the applicant to establish that the results are in fact unexpected, unobvious, and of statistical and practical significance. In response to applicant's arguments in Paragraphs [0028, 0029, 0031, 0035, 0036, 0038] of the Rule 132 Declaration that the references fail to show certain features of applicant’s invention (e.g. acid carbonization, residence time, energy efficiency, 55% chicken litter product, moisture, continual lifting and dropping, respectively), it is noted that the features upon which applicant relies are not recited in the rejected claim(s). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Smith whose telephone number is (571)270-3599. The examiner can normally be reached Monday - Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731                                                                                                                                                                                         December 14, 2022